

	

		II

		109th CONGRESS

		2d Session

		S. 2589

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 6, 2006

			Mr. Domenici (for

			 himself and Mr. Inhofe) (by request)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To enhance the management and disposal of

		  spent nuclear fuel and high-level radioactive waste, to ensure protection of

		  public health and safety, to ensure the territorial integrity and security of

		  the repository at Yucca Mountain, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Nuclear Fuel Management and Disposal

			 Act.

		2.Definitions

			(a)Definitions

			 from Nuclear Waste Policy Act of 1982In this Act, the terms

			 Commission, disposal, Federal agency,

			 high-level radioactive waste, repository,

			 Secretary, State, spent nuclear fuel,

			 and Yucca Mountain site have the meaning given those terms in

			 section 2 of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101).

			(b)Other

			 definitionsIn this

			 Act:

				(1)ProjectThe term Project means the

			 Yucca Mountain Project.

				(2)Secretary

			 concernedThe term

			 Secretary concerned means the Secretary of the Air Force or the

			 Secretary of the Interior, or both, as appropriate.

				(3)WithdrawalThe term Withdrawal means the

			 withdrawal under section 3(a)(1) of the geographic area consisting of the land

			 described in section 3(c).

				3.Land withdrawal and

			 reservation

			(a)Land

			 withdrawal, jurisdiction, and reservation

				(1)Land

			 withdrawalSubject to valid

			 existing rights and except as provided otherwise in this Act, the land

			 described in subsection (c) is withdrawn permanently from all forms of entry,

			 appropriation, and disposal under the public land laws, including, without

			 limitation, the mineral leasing laws, geothermal leasing laws, and mining

			 laws.

				(2)Jurisdiction

					(A)In

			 generalExcept as otherwise

			 provided in this Act, the Secretary shall have jurisdiction over the

			 Withdrawal.

					(B)TransferThere is transferred to the Secretary the

			 land covered by the Withdrawal that is under the jurisdiction of the Secretary

			 concerned on the date of enactment of this Act.

					(3)ReservationThe land covered by the Withdrawal is

			 reserved for use by the Secretary for the development, preconstruction testing

			 and performance confirmation, licensing, construction, management and

			 operation, monitoring, closure, post-closure, and other activities associated

			 with the disposal of high-level radioactive waste and spent nuclear fuel under

			 the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101 et seq.).

				(b)Revocation and

			 modification of public land orders and rights-of-way

				(1)Public land

			 order revocationPublic Land

			 Order 6802 of September 25, 1990, as extended by Public Land Order 7534, and

			 any conditions or memoranda of understanding accompanying those land orders,

			 are revoked.

				(2)Right of way

			 reservationsProject

			 right-of-way reservations N–48602 and N–47748 of January 5, 2001, are

			 revoked.

				(c)Land

			 description

				(1)BoundariesThe land and interests in land covered by

			 the Withdrawal and reserved by this Act comprise the approximately 147,000

			 acres of land in Nye County, Nevada, as generally depicted on the Yucca

			 Mountain Project Map, YMP–03–024.2, entitled Proposed Land

			 Withdrawal and dated July 21, 2005.

				(2)Legal

			 description and mapAs soon

			 as practicable after the date of enactment of this Act, the Secretary of the

			 Interior shall—

					(A)publish in the Federal Register a notice

			 containing a legal description of the land covered by the Withdrawal;

			 and

					(B)file copies of the maps described in

			 paragraph (1) and the legal description of the land covered by the Withdrawal

			 with Congress, the Governor of the State of Nevada, and the Archivist of the

			 United States.

					(3)Technical

			 correctionsThe maps and

			 legal description referred to in this subsection have the same force and effect

			 as if included in this Act, except that the Secretary of the Interior may

			 correct clerical and typographical errors in the maps and legal

			 description.

				(d)Relationship to

			 other reservations

				(1)In

			 generalSubtitle A of title

			 XXX of the Military Lands Withdrawal Act of 1999 (Public Law 106–65; 113 Stat.

			 885) and Public Land Order 2568 do not apply to the land covered by the

			 Withdrawal and reserved by subsection (a).

				(2)Other withdrawn

			 landThis Act does not apply

			 to any other land withdrawn for use by the Department of Defense under subtitle

			 A of title XXX of the Military Lands Withdrawal Act of 1999.

				(e)Management

			 responsibilities

				(1)General

			 authorityThe Secretary, in

			 consultation with the Secretary concerned, as applicable, shall manage the land

			 covered by the Withdrawal in accordance with the Federal Land Policy and

			 Management Act of 1976 (43 U.S.C. 1701 et seq.), this Act, and other applicable

			 law.

				(2)Management

			 plan

					(A)DevelopmentNot later than 3 years after the date of

			 enactment of this Act, the Secretary, after consultation with the Secretary

			 concerned, shall develop and submit to Congress and the State of Nevada a

			 management plan for the use of the land covered by the Withdrawal.

					(B)Priority of

			 Yucca mountain project-related issuesSubject to subparagraphs (C), (D), and (E),

			 any use of the land covered by the Withdrawal for activities not associated

			 with the Project is subject to such conditions and restrictions as the

			 Secretary considers to be necessary or desirable to permit the conduct of

			 Project-related activities.

					(C)Department of

			 the air force usesThe

			 management plan may provide for the continued use by the Department of the Air

			 Force of the portion of the land covered by the Withdrawal within the Nellis

			 Air Force Base Test and Training Range under terms and conditions on which the

			 Secretary and the Secretary of the Air Force agree with respect to Air Force

			 activities.

					(D)Nevada test

			 site usesThe Secretary

			 may—

						(i)permit the National Nuclear Security

			 Administration to continue to use the portion of the land covered by the

			 Withdrawal on the Nevada Test Site; and

						(ii)impose any conditions on that use that the

			 Secretary considers to be necessary to minimize any effect on Project or

			 Administration activities.

						(E)Other non-yucca

			 mountain project uses

						(i)In

			 generalThe management plan

			 shall provide for the maintenance of wildlife habitat and the permitting by the

			 Secretary of non-Project-related uses that the Secretary considers to be

			 appropriate, including domestic livestock grazing and hunting and trapping in

			 accordance with clauses (ii) and (iii).

						(ii)GrazingSubject to regulations, policies, and

			 practices that the Secretary, after consultation with the Secretary of the

			 Interior, determines to be necessary or appropriate, the Secretary may permit

			 grazing on land covered by the Withdrawal to continue on areas on which grazing

			 was established before the date of enactment of this Act, in accordance with

			 applicable grazing laws and policies, including—

							(I)the Act of June 28, 1934 (commonly known as

			 the Taylor Grazing Act) (43 U.S.C. 315 et seq.);

							(II)title IV of the Federal Land Policy

			 Management Act of 1976 (43 U.S.C. 1751 et seq.); and

							(III)the Public Rangelands Improvement Act of

			 1978 (43 U.S.C. 1901 et seq.).

							(iii)Hunting and

			 trappingThe Secretary may

			 permit hunting and trapping on land covered by the Withdrawal on areas in which

			 hunting and trapping were permitted on the day before the date of enactment of

			 this Act, except that the Secretary, after consultation with the Secretary of

			 the Interior and the State of Nevada, may designate zones in which, and

			 establish periods during which, no hunting or trapping is permitted for reasons

			 of public safety, national security, administration, or public use and

			 enjoyment.

						(F)Mining

						(i)In

			 generalExcept as provided in

			 subparagraph (B), surface or subsurface mining or oil or gas production,

			 including slant drilling from outside the boundaries of the land covered by the

			 Withdrawal, is not permitted at any time on or under the land covered by the

			 Withdrawal.

						(ii)Validity of

			 claimsThe Secretary of the

			 Interior shall evaluate and adjudicate the validity of all mining claims on the

			 portion of land covered by the Withdrawal that, on the date of enactment of

			 this Act, was under the control of the Bureau of Land Management.

						(iii)CompensationThe Secretary shall provide just

			 compensation for the acquisition of any valid property right.

						(iv)Cind-r-lite

			 mine

							(I)In

			 generalPatented Mining Claim

			 No. 27–83–0002, covering the Cind-R-Lite mine, shall not be affected by

			 establishment of the Withdrawal, unless the Secretary, after consultation with

			 the Secretary of the Interior, determines that the acquisition of the mine is

			 required in furtherance of the reserved use of the land covered by the

			 Withdrawal described in subsection (a)(3).

							(II)CompensationIf the Secretary determines that the

			 acquisition of the mine described in subclause (I) is required, the Secretary

			 shall provide just compensation for acquisition of the mine.

							(G)Limited public

			 accessThe management plan

			 may provide for limited public access to and use of the portion of the land

			 covered by the Withdrawal that is under the jurisdiction of the Bureau of Land

			 Management on the date of enactment of this Act, including for—

						(i)continuation of the Nye County Early

			 Warning Drilling Program;

						(ii)utility corridors; and

						(iii)such other uses as the Secretary, after

			 consultation with the Secretary of the Interior, considers to be consistent

			 with the purposes of the Withdrawal.

						(H)ClosureIf the Secretary, after consultation with

			 the Secretary concerned, determines that the health or safety of the public or

			 the common defense or security requires the closure of a road, trail, or other

			 portion of land covered by the Withdrawal, or the airspace above land covered

			 by the Withdrawal, the Secretary—

						(i)may close the portion of land or the

			 airspace; and

						(ii)shall provide public notice of the

			 closure.

						(3)ImplementationThe Secretary and the Secretary concerned

			 shall implement the management plan developed under paragraph (2) in accordance

			 with terms and conditions on which the Secretary and the Secretary concerned

			 jointly agree.

				(f)ImmunityThe United States (including each

			 department and agency of the Federal Government) shall be held harmless, and

			 shall not be liable, for damages to a person or property suffered in the course

			 of any mining, mineral leasing, or geothermal leasing activity conducted on the

			 land covered by the Withdrawal.

			(g)Land

			 acquisition

				(1)In

			 generalThe Secretary may

			 acquire land, and interests in land within the land, covered by the

			 Withdrawal.

				(2)Method of

			 acquisitionLand and

			 interests in land described in paragraph (1) may be acquired by donation,

			 purchase, lease, exchange, easement, right-of-way, or other appropriate methods

			 using donated or appropriated funds.

				(3)Exchange of

			 landThe Secretary of the

			 Interior shall conduct any exchange of land covered by the Withdrawal for

			 Federal land not covered by the Withdrawal.

				4.Application procedures

			 and infrastructure activities

			(a)ApplicationSection 114(b) of the Nuclear Waste Policy

			 Act of 1982 (42 U.S.C. 10134(b)) is amended—

				(1)by striking If the President

			 and inserting the following:

					

						(1)In

				generalIf the

				President

						;

				and

				(2)by adding at the end the following

					

						(2)Required

				informationAn application

				for construction authorization shall not be required to contain information

				regarding any surface facility other than surface facilities necessary for

				initial operation of the

				repository.

						.

				(b)Application

			 procedures and infrastructure activitiesSection 114(d) of the Nuclear Waste Policy

			 Act of 1982 (42 U.S.C. 10134(d)) is amended—

				(1)in the first sentence, by striking

			 The Commission shall consider and inserting the

			 following:

					

						(1)In

				generalThe Commission shall

				consider

						;

				

				(2)by striking the last 2 sentences;

			 and

				(3)by inserting after paragraph (1) (as

			 designated by paragraph (1)) the following:

					

						(2)Amendments to

				application for construction authorization

							(A)In

				generalIf the Commission

				approves an application for construction authorization and the Secretary

				submits an application to amend the authorization to obtain permission to

				receive and possess spent nuclear fuel and high-level radioactive waste, or to

				undertake any other action concerning the repository, the Commission shall

				consider the application using expedited, informal procedures, including

				discovery procedures that minimize the burden on the parties to produce

				documents that the Commission does not need to render a decision on an action

				under this section.

							(B)Final

				decisionThe Commission shall

				issue a final decision on whether to grant permission to receive and possess

				spent nuclear fuel and high-level radioactive waste, or on any other

				application, by the date that is 1 year after the date of submission of the

				application, except that the Commission may extend that deadline by not more

				than 180 days if, not less than 30 days before the deadline, the Commission

				complies with the reporting requirements under subsection (e)(2).

							(3)Infrastructure

				activities

							(A)In

				generalAt any time before or

				after the Commission issues a final decision on an application from the

				Secretary for construction authorization under this subsection, the Secretary

				may undertake infrastructure activities that the Secretary determines to be

				necessary or appropriate to support construction or operation of a repository

				at the Yucca Mountain site or transportation to the Yucca Mountain site of

				spent nuclear fuel and high level radioactive waste, including infrastructure

				activities such as—

								(i)safety upgrades;

								(ii)site preparation;

								(iii)the construction of a rail line to connect

				the Yucca Mountain site with the national rail network, including any

				facilities to facilitate rail operations; and

								(iv)construction, upgrade, acquisition, or

				operation of electrical grids or facilities, other utilities, communication

				facilities, access roads, rail lines, and non-nuclear support

				facilities.

								(B)Compliance

								(i)In

				generalThe Secretary shall

				comply with all applicable requirements under the National Environmental Policy

				Act of 1969 (42 U.S.C. 4321 et seq.) with respect to an infrastructure activity

				undertaken under this paragraph.

								(ii)EISIf the Secretary determines that an

				environmental impact statement or similar analysis under the National

				Environmental Policy Act of 1969 is required in connection with an

				infrastructure activity undertaken under this paragraph, the Secretary shall

				not be required to consider the need for the action, alternative actions, or a

				no-action alternative.

								(iii)Other

				agencies

									(I)In

				generalTo the extent that a

				Federal agency is required to consider the potential environmental impact of an

				infrastructure activity undertaken under this paragraph, the Federal agency

				shall adopt, to the maximum extent practicable, an environmental impact

				statement or similar analysis prepared under this paragraph without further

				action.

									(II)Effect of

				adoption of statementAdoption of an environmental impact

				statement or similar analysis described in subclause (I) shall be considered to

				satisfy the responsibilities of the adopting agency under the National

				Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), and no further

				action for the activity covered by the statement or analysis shall be required

				by the agency.

									(C)Denials of

				authorizationThe Commission

				may not deny construction authorization, permission to receive and possess

				spent nuclear fuel or high-level radioactive waste, or any other action

				concerning the repository on the ground that the Secretary undertook an

				infrastructure activity under this

				paragraph.

							.

				(c)Connected

			 actionsSection 114(f)(6) of

			 the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10134(f)(6)) is amended—

				(1)by striking or; and

				(2)by inserting before the period at the end

			 the following: , or an action connected or otherwise relating to the

			 repository, to the extent the action is undertaken outside the geologic

			 repository operations area and does not require a license from the

			 Commission.

				(d)Expedited

			 authorizationsSection 120 of

			 the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10140) is amended—

				(1)in subsection (a)(1)—

					(A)in the first sentence, by inserting

			 , or the conduct of an infrastructure activity, after

			 repository;

					(B)by inserting , State, local, or

			 tribal after Federal each place it appears; and

					(C)in the second sentence, by striking

			 repositories and inserting a repository or infrastructure

			 activity;

					(2)in subsection (b), by striking , and

			 may include terms and conditions permitted by law; and

				(3)by adding at the end the following:

					

						(c)Failure to

				grant authorizationAn agency

				or officer that fails to grant authorization by the date that is 1 year after

				the date of receipt of an application or request from the Secretary subject to

				subsection (a) shall submit to Congress a written report that explains the

				reason for not meeting that deadline or rejecting the application or

				request.

						(d)Treatment of

				actionsFor the purpose of

				applying any Federal, State, local, or tribal law or requirement, the taking of

				an action relating to a repository or an infrastructure activity shall be

				considered to be—

							(1)beneficial, and not detrimental, to the

				public interest and interstate commerce; and

							(2)consistent with the public convenience and

				necessity.

							.

				5.Nuclear waste

			 fund

			(a)Crediting

			 feesBeginning on October 1,

			 2007, and continuing through the end of the fiscal year during which

			 construction is completed for the Nevada rail line and surface facilities for

			 the fully operational repository described in the license application, fees

			 collected by the Secretary and deposited in the Nuclear Waste Fund established

			 by section 302(c) of the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(c))

			 shall be credited to the Nuclear Waste Fund as discretionary offsetting

			 collections each year in amounts not to exceed the amounts appropriated from

			 the Nuclear Waste Fund for that year.

			(b)Fund

			 usesSection 302(d)(4) of the

			 Nuclear Waste Policy Act of 1982 (42 U.S.C. 10222(d)(4)) is amended by

			 inserting after with the following: infrastructure

			 activities that the Secretary determines to be necessary or appropriate to

			 support construction or operation of a repository at the Yucca Mountain site or

			 transportation to the Yucca Mountain site of spent nuclear fuel and high-level

			 radioactive waste, and.

			6.Regulatory

			 requirements

			(a)Material

			 requirementsNotwithstanding

			 any other provision of law, no Federal, State, interstate, or local

			 requirement, either substantive or procedural, that is referred to in section

			 6001(a) of the Solid Waste Disposal Act (42 U.S.C. 6961(a)), applies to—

				(1)any material owned by the Secretary, if the

			 material is transported or stored in a package, cask, or other container that

			 the Commission has certified for transportation or storage of that type of

			 material; or

				(2)any material located at the Yucca Mountain

			 site for disposal, if the management and disposal of the material is subject to

			 a license issued by the Commission.

				(b)Permits

				(1)In

			 generalThe Environmental

			 Protection Agency shall be the permitting agency for purposes of issuing,

			 administering, or enforcing any new or existing air quality permit or

			 requirement applicable to a Federal facility or activity relating to the

			 Withdrawal that is subject to the Nuclear Waste Policy Act of 1982 (42 U.S.C.

			 10101 et seq.).

				(2)State and local

			 activityA State or unit of

			 local government shall not issue, administer, or enforce a new or existing air

			 quality permit or requirement affecting a Federal facility or activity that

			 is—

					(A)located on the land covered by the

			 Withdrawal; and

					(B)subject to the Nuclear Waste Policy Act of

			 1982 (42 U.S.C. 10101 et seq.).

					7.TransportationThe Nuclear Waste Policy Act of 1982 is

			 amended by inserting after section 180 (42 U.S.C. 10175) the following:

			

				181.Transportation

					(a)In

				generalThe Secretary may

				determine the extent to which any transportation required to carry out the

				duties of the Secretary under this Act that is regulated under the Hazardous

				Materials Transportation Authorization Act of 1994 (title I of Public Law

				103–311; 108 Stat. 1673) and amendments made by that Act shall instead be

				regulated exclusively under the Atomic Energy Act of 1954 (42 U.S.C. 2011 et

				seq.).

					(b)Determination

				of preemptionOn request by

				the Secretary, the Secretary of Transportation may determine, pursuant to

				section 5125 of title 49, United States Code, that any requirement of a State,

				political subdivision of a State, or Indian tribe regarding transportation

				carried out by or on behalf of the Secretary in carrying out this Act is

				preempted, regardless of whether the transportation otherwise is or would be

				subject to regulation under the Hazardous Materials Transportation

				Authorization Act of 1994 (title I of Public Law 103–311; 108 Stat.

				1673).

					.

		8. Consideration of

			 effect of acquisition of water rightsSection 124 of the Nuclear Waste Policy Act

			 of 1982 (42 U.S.C. 10144) is amended—

			(1)by striking the section heading and all

			 that follows through The Secretary and inserting the

			 following:

				

					124.Consideration of

				effect of acquisition of water rights

						(a)Water rights

				acquisition effectThe

				Secretary

						;

				and

			(2)by adding at the end the following:

				

					(b)Beneficial use

				of water

						(1)In

				generalNotwithstanding any

				other Federal, State, or local law, the use of water from any source in

				quantities sufficient to accomplish the purposes of this Act and to carry out

				functions of the Department under this Act shall be considered to be a use

				that—

							(A)is beneficial to interstate commerce;

				and

							(B)does not threaten to prove detrimental to

				the public interest.

							(2)Conflicting

				state lawsA State shall not

				enact or apply a law that discriminates against a use described in paragraph

				(1).

						(3)Acquisition of

				water rightsThe Secretary,

				through purchase or other means, may obtain water rights necessary to carry out

				functions of the Department under this

				Act.

						.

			9.Confidence in

			 availability of waste disposalNotwithstanding any other provision of law,

			 in deciding whether to permit the construction or operation of a nuclear

			 reactor or any related facilities, the Commission shall deem, without further

			 consideration, that sufficient capacity will be available in a timely manner to

			 dispose of the spent nuclear fuel and high-level radioactive waste resulting

			 from the operation of the reactor and related facilities.

		

